Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the present invention relates to methods of using large output resistance with adjusted conductance mapping value to reduce the current in crossbar array circuit are disclosed. The independent claims 1 and 9 recite a method of simulating a crossbar array circuit having a crossbar array, includes steps of: testing the crossbar array; calibrating a simulation model; simulating the crossbar array with the simulation model, wherein a simulation result is generated after the simulating; determining a fixed ratio of ideal current from the simulation result;  adjusting conductance mapping value to let the crossbar array pass the fixed ratio of ideal current and generating a conductance matrix; programming the conductance matrix to the crossbar array; passing an input signal to the crossbar array and generating a computing result; and checking the quality of computing results; if the computing results are qualitied, transmitting the computing results; if the computing results are not qualified, adjusting the conductance mapping value with consideration of programming errors and defects, and returning to adjusting conductance mapping value step. The prior art fails to disclose or suggest such methods of using large output resistance with adjusted conductance mapping value to reduce the current in crossbar array circuit as described in the independent claims 1 and 9. Therefore, claims 1-15 are in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/17/2021